Citation Nr: 1137858	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular disability rating for a cervical spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to January 1995 and from April 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, inter alia, granted service connection for a cervical strain, effective from September 9, 2004, and assigned a non-compensable initial disability rating.  Later that month, the Veteran filed a Notice of Disagreement in which he generally asserted entitlement to a higher initial disability rating.

After receiving additional evidence, in a January 2006 Supplemental Statement of the Case and accompanying rating decision, the RO increased the initial disability rating assigned for the Veteran's cervical spine disability to 10 percent, also effective from September 9, 2004.  In a February 2006 substantive appeal, the Veteran expressed his ongoing disagreement with the assigned 10 percent initial disability rating.
 
In a June 2010 decision and remand, the Board determined that an initial schedular disability rating in excess of 10 percent for the Veteran's cervical spine strain was not warranted by the evidence.  The Board noted, however, that the record contained statements by the Veteran that he had been incapacitated for 60 to 90 days in the past year due to his neck disability and that he had been prescribed bed rest and treatment by his private and VA physicians.  Accordingly, the Board determined that a remand was in order for further development directed at determining whether the Veteran was entitled to an extraschedular disability rating for his cervical spine strain.  Such development was to include efforts by the RO to obtain the Veteran's personnel records from his employer, private treatment records from Dr. B.S., and additional VA treatment records for treatment received since November 2006.  The Board is satisfied that the development action directed in its remand have been performed and is prepared to proceed with appellate consideration of the Veteran's appeal.





FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not resulted in any periods of bed rest, incapacitation, absence from work, or hospitalization.

2.  The Veteran has never been prescribed bed rest by his private or VA treating physicians.

3.  There is no evidence that the Veteran's cervical spine disability has resulted in an exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for consideration of an extraschedular disability rating for a cervical spine strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a May 2004 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for a cervical spine disability.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, identified private and VA treatment records, claims submissions, and lay statements submitted by the Veteran have been associated with the record.  VA examinations to assess the nature and severity of the Veteran's cervical spine disability were performed in July 2004 and November 2007.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

As noted by the Board in its June 2010 decision and remand, the Veteran reported at his November 2007 VA examination that he had 20 episodes of incapacitation, each marked by bed rest and lasting two to three days each, over the twelve month period preceding the examination due to his cervical spine disability.  According to the Veteran the bed rest had been recommended by his private physician, Dr. B.S., and by his treating VA physicians.

A post-remand development letter was mailed to the Veteran in June 2010.  Consistent with the Board's remand, the letter requested that the Veteran provide personnel records from his employer and additional treatment records from Dr. B.S.  The Veteran was also provided a VA Form 21-4142 release and he was requested to complete the release form by providing the names and addresses of additional medical providers.  Nonetheless, VA did not receive a response from the Veteran.  Additional VA treatment records, which encompass treatment through September 2010, were obtained and associated with the claims file.  Subsequently, the appeal was readjudicated in a June 2011 Supplemental Statement of the Case.  The Board finds that the action directed in its remand have been met with compliance and sees no further development that is required in this appeal.

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Disabilities of the cervical spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, a 10 percent disability rating is assigned where the cervical spine disability is productive of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour, or vertebral body fracture with loss of 50 percent or more of disc height.

A 20 percent disability rating is awarded where the evidence shows forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is appropriate where the evidence shows forward flexion of the cervical spine to 15 degrees or less, or the presence of favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is assigned where the evidence shows unfavorable ankylosis of the entire cervical spine.

A 100 percent disability rating is assigned where the evidence shows unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the cervical spine encompasses forward flexion to 45 degrees, backward extension to 45 degrees, lateral flexion to 45 degrees to both sides, and lateral rotation to 80 degrees to both sides.  The normal combined range of motion of the cervical spine is 340 degrees.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).

At a July 2004 VA examination, the Veteran's neck was supple with no pain elicited by palpation.  A neurological examination revealed normal gait and speech pattern.  Cranial nerves II through XII were intact.  Deep tendon reflexes were 2+ bilaterally.  Cervical range of motion included forward flexion to 50 degrees, extension to 26 degrees, right lateral flexion to 29 degrees, left lateral flexion to 26 degrees, right lateral rotation to 64 degrees, and left lateral rotation to 71 degrees.  Five repetitions of motion reportedly resulted in decreased motion, most notably in extension and right lateral flexion.  Nonetheless, there is no indication in the report that the Veteran's cervical spine disability resulted in any incapacitation or necessitated bed rest.

VA and private treatment records which pertain to treatment from 2004 through 2006 document complaints of chronic neck pain and stiffness.  Indeed, physical examinations of the Veteran's neck during that time revealed spasm and tenderness.  Private physical therapy records from Wallace Urgent Care indicated decreased but improving cervical range of motion.  As noted in VA treatment records from September 2005 and September 2006, cervical range of motion was "good."  The Veteran's gait, station, and stance were also consistently noted as being normal.  A December 2006 private cervical spine MRI, ordered by Dr. B.S., revealed degenerative changes with loss of disc space, disc protrusion at the C5-6 level, and narrowing of the central canal.  There was no evidence in the MRI, however, of any actual cord effacement.  The treatment records from 2004 through 2006 do not indicate any interference with the Veteran's occupation, nor do they indicate any periods of hospitalization, incapacitation, or prescribed bed rest.

At his November 2007 VA examination, the Veteran reported cervical stiffness which prevented him from turning his neck or upper back.  He described pain in the upper back and neck which traveled to shoulders and stated that the pain was brought on by sitting, standing, and walking.  As discussed, he reported 20 episodes of incapacitation over the past year, each lasting two or three days and that bed rest was recommended by Dr. B.S. and his VA physicians.

An examination at that time confirmed muscle spasm and tenderness over the right rhomboid muscle but did not reveal any evidence of radiating pain.  Ankylosis of the cervical spine was not present.  Cervical range of motion included full flexion to 45 degrees without pain, extension to 30 degrees with pain at the end of motion, right lateral flexion to 45 degrees with pain beginning at 30 degrees, left lateral flexion to 45 degrees with pain beginning at 30 degrees, full right rotation to 80 degrees without pain, and full left rotation to 80 degrees without pain.  Although pain was reported after repetitive motion, such pain did not cause any further limitation of motion.  Inspection of the spine revealed normal head position with symmetry of appearance and normal curvature of the spine.  The examiner also noted that there were no signs of intervertebral disc syndrome and permanent nerve root involvement.  Neurologically, the Veteran's motor function was within normal limits and reflexes were 1+ in both upper extremities.  The Veteran's diagnosis was changed from cervical spine strain to a right rhomboid muscle spasm.

After a complete and thorough review of the record, the Board finds that there is no evidence that the Veteran's service-connected cervical spine disability has presented such an unusual or exceptional disability picture as to require extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321(b).  Rather, the Board schedular rating assigned in this case adequately reflect the extent of the Veteran's cervical disability, as demonstrated by the evidence.  In this regard, neither the Veteran's service treatment records nor his post-service treatment records show that the Veteran was ever prescribed bed rest.  There is also no medical evidence or evidence from his employer showing that the Veteran has experienced any incapacitating episodes, let alone incapacitating episodes totaling 60 to 90 days, as reported at his November 2007 VA examination.  Moreover, the record does not contain any evidence showing that the Veteran's cervical spine disability has resulted in any periods of absence from his occupation as a correctional officer.  Similarly, there is no evidence in the record of any periods of hospitalization during the course of the Veteran's appeal.

In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent in this case to report that his cervical spine disability has resulted in periods of bed rest and incapacitation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  

Nonetheless, the lay observations provided by the Veteran in this case are not credible in the absence of evidence corroborating the medical history reported at his November 2007 VA examination.  In this regard, the Board observes that it may consider factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in weighting the credibility of lay contentions.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Also, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).   In view of the foregoing, the Board does not attach probative weight to the Veteran's assertions as to bed rest and incapacitation.

Finally, the Board notes that although the Veteran's cervical disability has been marked by loss of motion with accompanying pain, the extent of motion shown by the Veteran throughout the course of his appeal accords with the assignment of a 10 percent disability rating under the General Formula.  Although pain appears to have been evident during cervical motion throughout the Veteran's appeal period, the extent of motion demonstrated by the Veteran indicates that the symptoms accompanying motion do not warrant the assignment of a higher disability rating, whether it is on a schedular or extraschedular basis.

Overall, there is no objective evidence in this appeal of any symptoms due to the Veteran's cervical spine disability that would render impractical the application of the schedular standards.  Consequently, the Board concludes that a remand for consideration of the assignment of extraschedular ratings is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own.).  Accordingly, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an extraschedular disability rating for a cervical spine strain is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


